

SECOND AMENDMENT TO SECURITY AGREEMENT
 
Second Amendment to SECURITY Agreement, dated as of March 8, 2006 (this
“Amendment”), among CTS CORPORATION, an Indiana corporation (the “Borrower”),
the other parties executing this Amendment under the heading “Debtors” and
HARRIS N.A., successor by merger with Harris Trust and Savings Bank, as
administrative agent (in such capacity, the “Administrative Agent”).
 
W I T N E S S E T H:
 
      WHEREAS, the Borrower and certain other parties have executed and
delivered to the Agent that certain Security Agreement dated as of July 14, 2003
(such Security Agreement, as the same may from time to time be amended, modified
or restated, including supplements thereto which add additional parties as
Debtors thereunder, being hereinafter referred to as the “Security Agreement”);
and
 
      WHEREAS, the Borrower has asked the Lenders and the Administrative Agent
to permit the Borrower to increase the amount of Collateral that may be located
at locations that are not Permitted Collateral Locations.
 
       NOW, THEREFORE, in consideration of the premises set forth above, the
terms and conditions contained herein and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:


ARTICLE I.
DEFINITIONS


SECTION 1.1  Use of Defined Terms. Unless otherwise defined or the context
otherwise requires, terms for which meanings are provided in the Security
Agreement shall have such meanings when used in this Amendment.


ARTICLE II.
AMENDMENTS


SECTION 2.1  Section 4(b) of the Security Agreement is hereby amended by
deleting the amount “$3,500,000” appearing in the second sentence thereof and
inserting in its place the amount “$10,000,000.”


ARTICLE III.
REPRESENTATIONS AND WARRANTIES


        In order to induce the Administrative Agent to enter into this
Amendment, each Debtor hereby reaffirms, as of the date hereof, its
representations and warranties contained in the Security Agreement and
additionally represents and warrants unto the Administrative Agent and each
Lender as set forth in this Article III.


SECTION 3.1     Due Authorization, Non-Contravention, etc. The execution,
delivery and performance by it of this Amendment are within its powers, have
been duly authorized by all necessary corporate action, and do not:


(a) contravene such Debtors’ constituent documents;
 
(b) contravene any contractual restriction, law or governmental regulation
or court decree or order binding on or affecting such Debtor; or
 
(c) result in, or require the creation or imposition of, any Lien on
such Debtor’s properties.



--------------------------------------------------------------------------------


SECTION 3.2  Government Approval, Regulation, etc. No authorization or approval
or other action by, and no notice to or filing with, any governmental authority
or regulatory body or other Person is required for the due execution, delivery
or performance by any Debtor of this Amendment.


SECTION 3.3  Validity, etc. This Amendment constitutes the legal, valid and
binding obligation of each Debtor enforceable in accordance with its terms.
 

ARTICLE IV.
MISCELLANEOUS PROVISIONS


SECTION 4.1     Ratification of and References to the Credit Agreement. The
Security Agreement is hereby ratified, approved and confirmed in each and every
respect and each Debtor agrees that all of its obligations under the Security
Agreement, and the liens and security interests granted and provided for in the
Security Agreement, are and shall remain in full force and effect for the
benefit and security of all of the Secured Obligations.
 
SECTION 4.2     Headings. The various headings of this Amendment are for
convenience of reference only, are not part of this Amendment and shall not
affect the construction of, or be taken into consideration in interpreting, this
Amendment.
 
SECTION 4.3     Execution in Counterparts, Effectiveness, etc. This Amendment
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single agreement. This Amendment shall become
effective when counterparts hereof executed on behalf of the Debtors and
Administrative Agent shall have been received by the Administrative Agent.
Delivery of an executed counterpart of a signature page of this Amendment by
telecopy shall be effective as delivery of a manually executed counterpart of
this Amendment.
 
SECTION 4.4      No Other Amendments. Except for the amendments expressly set
forth above, the text of the Security Agreement and the other Loan Documents
shall remain unchanged and in full force and effect, and the Lenders and the
Administrative Agent expressly reserve the right to require strict compliance
with the terms of the Credit Agreement and the other Loan Documents.
 
SECTION 4.5      Governing Law; Entire Agreement. THIS AMENDMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF ILLINOIS.
 
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]
 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the day and year first above written.
 
“Debtors”


CTS Corporation, an Indiana corporation


By /s/ Matthew W. Long          
Name    Matthew W. Long           
Title      Treasurer               

 
CTS Corporation, a Delaware corporation


By /s/ Matthew W. Long             
Name    Matthew W. Long           
Title      Treasurer          




CTS Electronic Components, Inc.


By /s/ Richard G. Cutter               
Name    Richard G. Cutter             
Title      Vice President and Secretary      




Dynamics Corporation of America


By /s/ Matthew W. Long             
Name    Matthew W. Long      
Title     Treasurer           




LTB Investment Corporation
 
By /s/ Matthew W. Long              
Name    Matthew W. Long       
Title      Treasurer           


--------------------------------------------------------------------------------



Harris N.A., successor by merger with Harris Trust and Savings Bank, as Agent




By  /s/ Thad Rasche         
Name Thad Rasche       
Title Director              